Citation Nr: 1705204	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  06-28 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to a rating in excess of 10 percent for hypothyroidism before June 12, 2010, and to a rating in excess of 30 percent thereafter.

4.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 10 percent for a back disability before September 13, 2007, and to a rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to February 1989, from October 1994 to August 2003, and from May 2004 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from four rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

A March 2005 rating decision denied the Veteran's claim of entitlement to service connection for a right wrist disability.  

A January 2006 rating decision granted service connection for PTSD with an initial 30 percent rating (a January 2015 rating decision later increased this initial evaluation to 70 percent as of the day after separation), granted service connection for hypothyroidism with an initial 10 percent rating (a January 2015 rating decision later increased the rating to 30 percent effective June 12, 2010), and denied the Veteran's claim of entitlement to service connection for sinusitis.  

A March 2008 rating decision increased the rating of the Veteran's back disability to 20 percent effective September 13, 2007 (an August 2009 rating decision increased the rating of the Veteran's back disability to 10 percent effective August 10, 2007, and left in place the 20 percent rating effective September 13, 2007).  

An October 2008 rating decision denied the Veteran's claim of entitlement to service connection for a cervical spine disability.



FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran withdrew all appellate issues in a statement VA received on August 9, 2016.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

VA received a statement on August 9, 2016 from the Veteran withdrawing "all pending appeals."  Pursuant to 38 C.F.R. § 20.204, the Board does not have jurisdiction to consider an appeal.



ORDER

Service connection for a cervical spine disability is dismissed.

Service connection for sinusitis is dismissed.

A rating in excess of 10 percent for hypothyroidism before June 12, 2010, and to a rating in excess of 30 percent thereafter, is dismissed.

A rating in excess of 70 percent for PTSD is dismissed.

A rating in excess of 10 percent for a back disability before September 13, 2007, and to a rating in excess of 20 percent thereafter, is dismissed.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


